Citation Nr: 1215272	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  09-29 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for throat disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for cervical spine disability.

3.  Entitlement to a higher initial evaluation for depressive mood disorder, currently evaluated as 70 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The RO granted service connection for depressive mood disorder in October 2007 and assigned it a 30 percent rating effective from the July 10, 2007 date of claim.   In July 2009, the RO assigned the disability a 50 percent rating effective from January 5, 2009.  In June 2011, the RO assigned the disability a 70 percent rating effective from May 22, 2010.  Thus, there are currently three distinct time periods to be considered for this disability.

The Veteran presented testimony at a Board hearing in November 2011, and a transcript of the hearing is associated with his claims folder. 

Issues of service connection for throat disability (on its merits) and for cervical spine disability and a higher rating for depressive mood disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO denied service connection for throat disability in June 2004 and informed the Veteran of its decision at that time.  He did not appeal that decision.  

2.  Since that decision, evidence which relates to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of evidence previously considered has been received.  


CONCLUSIONS OF LAW

1.  The June 2004 RO rating decision denying service connection for throat disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  The claim for service connection for throat disability is reopened based on new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Throat disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be established for any disease diagnosed after discharge when all of the evidence including that pertinent to service establishes that it was incurred in service.  38 C.F.R. § 3.303.

Service connection was denied by the RO for throat disability in June 2004.  The Veteran was informed of that decision in June 2004 and did not appeal that decision or submit any evidence to VA within one year after that decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The RO reopened and denied the claim for service connection for throat disability on the merits in August 2008.  Although the RO may have determined that new and material evidence was received to reopen the claim, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Service treatment records do not contain any complaints of, suggestion of, or diagnosis of a throat disability.  The Veteran had a bronchoscopy in service in October 1970, for blunt trauma to his left chest with pulmonary contusion.  On service discharge examination in July 1971, the Veteran's throat was normal.  

The Veteran asserted in December 2003 that he had had problems with swallowing ever since his throat was stretched in service when he was being treated for his lung.  No medical records showing a current throat disability were submitted.   

Claims for service connection for residuals of pulmonary contusion and for throat disability were denied by the RO in June 2004.  The RO found that the evidence did not show that residuals of pulmonary contusion were related to service.  Therefore, service connection for any throat condition on a secondary basis to it could not be established.  There was also no evidence showing any throat condition was incurred or aggravated in service.  The Veteran was notified of the decision at that time and did not appeal or submit any evidence within one year thereof.  Accordingly, that decision became final.  38 U.S.C.A. § 7105.  

Since that decision, in October 2007, the RO granted service connection for anterior chest wall contusion.  Moreover, an April 2009 VA medical record shows that the Veteran has gastroesophageal reflux disease.  This is new and material evidence necessary to reopen the claim because previously, there was no satisfactory evidence of a current throat disability or of a service-connected anterior chest wall contusion, and the evidence submitted since then makes up for that deficiency by showing these.  Accordingly, the claim is reopened.  


ORDER

The claim for service connection for throat disability is reopened based on new and material evidence.  To this extent only, the appeal is allowed.  


REMAND

The Veteran contends that he has a throat disability and that it is related to bronchoscopy he had in service in October 1970 for his service-connected right anterior chest wall contusion.  Evidence dated in April 2009 shows that he has gastroesophageal reflux disease.  Accordingly, a medical examination is necessary as indicated below.  38 C.F.R. § 3.159 (2011).   

Next, the Veteran asserted in February 2008 that he has a neck or cervical spine disability due to his service-connected anterior chest wall contusion.  There is evidence of a current cervical spine disability as shown by the February 2008 diagnosis of degenerative joint disease of the Veteran's cervical spine.  There had been a VA examination for this claim in September 2007, but this was before the Veteran's current cervical spine disability was shown by the February 2008 evidence.  Also, the Veteran asserted in December 2010 that he still had neck pain and he asserted during his November 2011 hearing that he had neck pain during in-service surgery for his service-connected anterior chest wall contusion disability.  Accordingly, this issue should be remanded to the RO for a VA examination as described below.  

Last, during the Veteran's hearing before the undersigned in November 2011, he indicated that his service-connected depressive mood disorder has become worse since the most recent VA examination, which was in December 2010.  Accordingly, another VA psychiatric examination should be conducted.  Although a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  

Before conducting the examination, however, any additional records of treatment which the Veteran has received since April 2011, the date of the most recent treatment record contained in the claims folder, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all available relevant medical records of VA treatment which the Veteran has received since April 2011.  

2.  Thereafter, schedule the Veteran for a VA examination for his claims for service connection for throat and cervical spine disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.   

The examiner must render an opinion as to whether it is at least as likely as not that any current throat disability, to include gastroesophageal reflux disease, or his cervical spine degenerative joint disease either had its onset in service or was caused or aggravated by the Veteran's service-connected anterior chest wall disability or by the in-service bronchoscopy for it in October 1970.  A rationale should be provided.

3.  Schedule the Veteran for VA psychiatric examination for his service-connected depressive mood disorder.  It is imperative that the claims file be made available to the examiners for review in connection with the examinations.  Any necessary special studies or tests are to be accomplished.  Examination findings should be clearly set forth to allow for application of VA rating criteria, and a global assessment of functioning score should be assigned together with an explanation for it.     

4.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


